UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No.1 to FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. EL MANIEL INTERNATIONAL, INC. (Exact name of registrant as specified in Charter NEVADA 333-148988 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 5-4, 4th Floor, Jalan 1 1/48A, Sentul Raya Boulevard, Off Jalan Sentul, 51000 Kuala Lumpur Malaysia (Address of Principal Executive Offices) +60 3 4043 7881 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of as of August 18, 2009:96,110,000 shares of Common Stock. EXPLANATORY NOTE The purpose of this Amendment No.1 to the 10-Q is to correct the shell status of the Company. The Company is not a shell company as defined in Rule 12b-2 of the Exchange Act. EL MANIEL INTERNATIONAL, INC. FORM 10-Q June 30, 2009 INDEX PART IFINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Control and Procedures 15 PART IIOTHER INFORMATION Item 1 Legal Proceedings 16 Item 1A Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 SIGNATURE Item 1. Financial Information EL MANIEL INTERNATIONAL, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2009 (UNAUDITED) AND AS OF SEPTEMBER 30, 2008. PAGE 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2, AND FOR THE PERIOD FROM JULY 24, 2007 (INCEPTION) TO JUNE 30, 2009 (UNAUDITED). PAGE 3 CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FROM JULY 24, 2007 (INCEPTION) TO JUNE 30, 2009 (UNAUDITED). PAGE 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2, AND FOR THE PERIOD FROM JULY 24, 2007 (INCEPTION) TO JUNE 30, 2009 (UNAUDITED). PAGES 5 - 12 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED). El Maniel International, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Balance Sheets ASSETS June 30, September 30, (Unaudited) Current Assets Cash $ $ Prepaid expense - Inventory Deposit - Total Current Assets Propertyand Equipment, net TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Sales tax payable - Loan payable - Loan payable - related party TotalLiabilities Commitments and Contingencies - - Stockholders' Equity Common stock, $0.001 par value; 110,000,000 shares authorized, 96,110,000 and 96,110,000 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated unaudited financial statements. -1- El Maniel International, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended For the Period from July 24, 2007 June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 (inception) to June 30, 2009 Revenue $ Cost of Revenue ) - ) ) ) Gross Profit Operating Expenses Professional fees Advertising expense - General and administrative Total Operating Expenses Loss from Operations ) LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - NET LOSS $ ) $ ) $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the year/period - Basic and Diluted See accompanying notes to condensed consolidated unaudited financial statements. -2- El Maniel International, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statement of Stockholders' Equity (Deficiency) For the period from July 24, 2007 (Inception) to June 30, 2009 (Unaudited) Deficit accumulated Total Common stock Additional during the Stockholder's paid-in development Subscription Equity Shares Amount capital stage Receivable (Deficiency) Balance July 24, 2007 - $
